                                                                                         PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 SHARIFF ABBAS,

               Plaintiff,

        -v-                                                    10-CV-0141-WMS
                                                               ORDER
 UNITED STATES OF AMERICA,

            Defendant.
___________________________________

       Pro se Plaintiff, Shariff Abbas, initially commenced this action pursuant to, inter

alia, the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671 et seq., and Bivens

v. Six Unknown Named Agents, 403 U.S. 388, 398 (1971), alleging violations of his rights

while detained at the Buffalo Federal Detention Facility in Batavia, New York and other

detention facilities and jails. (Docket No. 1.) Following the dismissal of the Amended

Complaint (Docket Nos. 17, 19) and Judgment being entered in favor of Defendants

(Docket No. 20), Plaintiff appealed and the United States Court of Appeals for the Second

Circuit vacated the Orders of this Court that had dismissed Plaintiff’s Bivens and FTCA

claims and remanded this action with the direction to dismiss the FTCA claim without

prejudice to allow Plaintiff to make any equitable tolling arguments he chose to make.

(Docket No. 27, Mandate; Shariff v. United States, 689 F. App’x 18 (2d Cir. 2017)).


       Plaintiff filed a Second Amended Complaint and, upon screening of that pleading

pursuant to 28 U.S.C. § 1915(e)(2)(B), this Court: (1) dismissed the Bivens claims without

prejudice to refiling a Third Amended Complaint that sets forth facts that the Bivens claims

were timely filed, or that Plaintiff was entitled to equitable tolling of the statute of


                                             1
limitations; (2) severed and dismissed without prejudice to refiling in the appropriate

United States District Court, the claims related to Plaintiff’s immigration status and

supervision following his release from detention in 2007 and through the present; and (3)

directed the United States, upon filing of the Third Amended Complaint and further

direction from the Court, to file an answer or other response to the FTCA claim. (Docket

No. 35.)


      Rather than file a Third Amended Complaint, Plaintiff filed a Notice of Appeal from

the Court’s Order (Docket No. 36) and the Second Circuit dismissed the Notice of Appeal

because it was not an appeal from a final order and denied Plaintiff’s Motion for the

Appointment of Counsel as moot. (Docket No. 40, Mandate.)


      Because Plaintiff filed a Notice of Appeal from the Court’s Order granting him leave

to file a Third Amended Complaint with respect to the Bivens claims asserted in the

Second Amended Complaint, he did not file a Third Amended Complaint. The Court,

therefore, will provide Plaintiff with one final opportunity to file a Third Amended

Complaint, if he wishes, according to the directions set forth in the Order screening the

Second Amended Complaint (Docket No. 35). Accordingly,


      IT IS HEREBY ORDERED that Plaintiff, if he wishes, shall file a Third Amended

Complaint as directed in the Court’s Order entered February 28, 2018 (Docket No. 35),

no later than December 12, 2018. If Plaintiff does not file a Third Amended Complaint

by that date, the Bivens claims alleged in the Second Amended Complaint related to the

conditions of his confinement at the Buffalo Federal Detention Facility between April 8,

2005 and January 6, 2006, and February 24 through August 5, 2006 will be dismissed


                                           2
with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B), and the United States shall file an

answer or other response to the Second Amended Complaint and the FTCA claims only

no later than February 13, 2019; and


       FURTHER, that the Clerk of Court is directed to resend to Plaintiff with this Order

a copy of the Second Amended Complaint, a blank § 1983 complaint form, which Plaintiff

may use for his Third Amended Complaint if he chooses, the instructions for filing an

amended complaint, this Order and the Order entered February 28, 2018 (Docket No.

35).


       SO ORDERED.




                                                    /s/William M. Skretny
                                                       William M. Skretny
                                                   United States District Judge



DATED:       November 12, 2018
             Buffalo, NY




                                            3
